IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,436



                 EX PARTE MICHAEL ANTHONY GREEN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 379216 IN THE 185TH DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated rape

and sentenced to seventy-five years’ imprisonment. The First Court of Appeals affirmed his

conviction. Green v. State, No. 01-83-00629-CR (Tex. App.–Houston [1st Dist.] 1984, no pet.).

        Applicant contends that he is actually innocent. The trial court adopted Applicant’s and the

State’s proposed findings of fact and conclusions of law and recommended that we grant relief. We

agree that Applicant is entitled to relief. The judgment in Cause No. 379216 in the 185th Judicial
                                                                                                   2

District Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff

of Harris County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 20, 2010
Do Not Publish